Allowable Subject Matter
Claims 11, 13, 15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Park et al. (PG Pub. No. US 2016/0268414 A1) teaches a semiconductor device (figs. 1-6 among others: 1) comprising a device isolation layer (¶ 0049: 22), which is provided on a substrate to define an active pattern (¶ 0049 & figs. 1-2: 22 provided on 10 to define active fin patterns F1, F2, F3-1, F3-2, F3-3, F4 and F5), an upper portion of the active pattern comprising a recess (figs. 1 & 4: recess between active fins F3-1 and F3-2), wherein a separation structure fills the recesses (¶ 0060 & fig. 4: at least separation structure 24 fills recess between fins F3-1 and F3-2).
Park further teaches the separation structure abuts the device isolation layer (fig. 6: 24 abuts a portion of 22), but is silent to an upper portion of the device isolation layer comprising a second recess, and therefore does not teach the separation structure fills a second recess in an upper portion of the device isolation layer, as required by claim 11.
Yeo et al. (PG Pub. No. US 2016/0307890 Al) teaches a semiconductor device (figs. 1-3A among others) comprising a separation structure (DP2) crossing an active pattern ('AP') and a device isolation layer (DPI) including a recessed upper portion, such that the separation structure fills the recess (fig. 3A: DP2 fills recessed surface of DPI). However, Yeo is silent to a gate dielectric pattern interposed between separation structure DPI and gate spacer SP, as indirectly required by claim 11.
Koo et al. (PG Pub. No. US 2014/0246707 A1) teaches a semiconductor device, comprising: 
a substrate (¶ 0051: 2) including an active pattern (¶ 0055: active regions AR) extending in a first direction (fig. 2: AR regions extend in vertical direction); 
a device isolation layer (¶ 0055: Shallow device isolation layers STI), which is provided on the substrate to define the active pattern (¶ 0055 & figs. 2-3A: STI provided on 2 to define active regions AR of the transistors Tx1, Tx2, Rx, Dx, and Sx); 

a gate electrode (¶ 0048: transfer gate TG) crossing the active pattern and extending in the second direction (figs. 2-3A: TG crosses AR and extends in lateral direction); and 
a first gate dielectric pattern (¶ 0056: gate insulating layer 24),
wherein an upper portion of the active pattern comprises a first recess (¶ 0055 & fig. 3A: upper portion of AR, comprising element PW, comprises a recess), an upper portion of the device isolation layer comprises a second recess (fig. 3A: at least an upper portion of STI comprises a recess), and the separation structure fills the first and second recesses (fig. 3A: 12 fills recesses in PW and STI).
However, Koo is silent to a first gate spacer disposed on a side surface of the gate electrode, and therefore does not teach the first gate dielectric pattern interposed between the gate electrode and a first gate spacer, as required by claim 11.

In light of these limitations in the claims (see Applicant's figs. 2A-2B & ¶ 0039), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Claims 13, 15 and 21 depend on claim 11 and are allowed for the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894